                    Case 19-13300            Doc 1       Filed 09/27/19 Entered 09/27/19 14:39:34                              Desc Main
                                                           Document     Page 1 of 16
Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF MASSACHUSETTS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Somerville Brewing Company

2.   All other names debtor
     used in the last 8 years
                                  AKA Slumbrew
     Include any assumed          DBA American Fresh Brewhouse
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  15 Ward Street                                                 519 Somerville Avenue, #342
                                  Somerville, MA 02143                                           Somerville, MA 02143
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Middlesex                                                      Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                    Case 19-13300                Doc 1      Filed 09/27/19 Entered 09/27/19 14:39:34                              Desc Main
Debtor
                                                              Document     Page 2 of Case
                                                                                      16 number (if known)
          Somerville Brewing Company
          Name



7.   Describe debtor's business        A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                          Case number
                                                 District                                 When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                Relationship
                                                 District                                 When                         Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                    Case 19-13300            Doc 1        Filed 09/27/19 Entered 09/27/19 14:39:34                                 Desc Main
Debtor
                                                            Document     Page 3 of Case
                                                                                    16 number (if known)
         Somerville Brewing Company
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                    Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                            Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                                No
                                                Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                              1,000-5,000                                25,001-50,000
    creditors                       50-99                                             5001-10,000                                50,001-100,000
                                    100-199                                           10,001-25,000                              More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities           $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 19-13300   Doc 1   Filed 09/27/19 Entered 09/27/19 14:39:34   Desc Main
                          Document     Page 4 of 16




                                                 nparker@parkerlipton.com
                      Case 19-13300                    Doc 1         Filed 09/27/19 Entered 09/27/19 14:39:34                                      Desc Main
                                                                       Document     Page 5 of 16

 Fill in this information to identify the case:
 Debtor name Somerville Brewing Company
 United States Bankruptcy Court for the: DISTRICT OF MASSACHUSETTS                                                                                    Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Amy Chan                                                        Loan                                                                                                     $20,000.00
 8 Boundary Terrace,
 Lwr North Apt #1
 Devonshire, FL02
 Bermuda
 Bill Bailey                                                     Loans                                                                                                    $30,000.00
 30 North Shore
 Road
 Smiths, FL03
 Bermuda
 City of Somerville                                              Loan                                                                                                     $99,528.45
 Office of Strategic
 Planning
 and Community
 Development
 93 Highland Avenue
 Somerville, MA
 02143
 Eric Haller                                                     Loans                                                                                                  $421,500.00
 Gwen Haller
 19 North Shore
 Road
 Hamilton FL04
 Bermuda
 Gennari Aronson,                                                                                                                                                         $22,956.63
 LLP
 250 First Avenue,
 Suite 200
 Needham Heights,
 MA 02494
 Horace-Ward, LLC                                                Utilities                                                                                                $27,210.93
 15 Ward Street
 Somerville, MA
 02143




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 19-13300                    Doc 1         Filed 09/27/19 Entered 09/27/19 14:39:34                                      Desc Main
                                                                       Document     Page 6 of 16

 Debtor    Somerville Brewing Company                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 James Clark                                                     Loan                                                                                                     $67,500.00
 c/o JLS Mailing
 Services
 672 Crescent Street
 Brockton, MA 02302
 Kathleen A.                                                     Loan                                                                                                   $200,000.00
 Kennedy 2000 Trust
 c/o Marty Whalen
 and Kathleen
 Kennedy
 472 East County
 Road 1000 North
 La Porte, IN 46350
 Lifting Mind Inc.                                                                                                                                                        $37,450.00
 36 Glen Road
 Winchester, MA
 01890
 Lisa LeBlanc                                                    Loans                                                                                                    $40,000.00
 9 Loquat Lane
 Smiths, FL08
 Bermuda
 Melissa Morton                                                  Loan                                                                                                     $25,000.00
 140 Broadway
 New York, NY 10005
 Micahel Fox                                                     Loan                                                                                                     $25,000.00
 Cloverdale #16
 60 South Road
 Devnonshire, FL05
 Bermuda
 Michael McNeil                                                  Loan                                                                                                     $22,367.00
 Mary Jo McNeil
 48 Dunstable Road
 Westford, MA 01886
 Michael Warren                                                  Loan                                                                                                     $25,000.00
 Benson
 Burnbridge
 11 Gibbs Hill Road
 Southampton, SN02
 Bermuda
 Performance Food                                                                                                                                                         $25,664.99
 Service
 P.O. Box 3024
 Springfield, MA
 01104
 Rick McNeil                                                     Loan                                                                                                     $33,857.00
 Carol McNeil
 48 Dunstable Road
 Westford, MA 01886
 Russel O'Brian                                                  Loan                                                                                                     $21,500.00
 c/o JLS Mailing
 Services
 672 Crescent Street
 Brockton, MA 02302

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 19-13300                    Doc 1         Filed 09/27/19 Entered 09/27/19 14:39:34                                      Desc Main
                                                                       Document     Page 7 of 16

 Debtor    Somerville Brewing Company                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Street Retail, Inc.                                             Rent - Assembly                                                                                          $73,614.00
 Lockbox #9320                                                   Square
 P.O. Box 8500
 Philadelphia, PA
 19178
 The O'Keefe Group,                                                                                                                                                       $23,665.20
 Inc.
 17 Bank Street
 P.O. Box 1240
 Attleboro, MA 02703
 Tonneson and                                                                                                                                                             $23,611.08
 Company
 401 Edgewater
 Place, Suite 300
 Wakefield, MA 01880




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-13300                    Doc 1          Filed 09/27/19 Entered 09/27/19 14:39:34                 Desc Main
                                                                   Document     Page 8 of 16




                                                               United States Bankruptcy Court
                                                                     District of Massachusetts
 In re      Somerville Brewing Company                                                                    Case No.
                                                                                 Debtor(s)                Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President and Treasuer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true

and correct to the best of my knowledge.




 Date:       September 27, 2019                                       /s/ Jeffrey Leiter
                                                                      Jeffrey Leiter/President and Treasuer
                                                                      Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
    Case 19-13300   Doc 1   Filed 09/27/19 Entered 09/27/19 14:39:34   Desc Main
                              Document     Page 9 of 16

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      American Express National Bank
                      4315 South 2700 West
                      Salt Lake City, UT 84184

                      American Express National Bank
                      c/o Datamark, Inc.
                      Attn: Merchant Financing Counsel
                      43 Butterfield Circle
                      El Paso, TX 79906

                      Amy Chan
                      8 Boundary Terrace, Lwr North Apt #1
                      Devonshire, FL02        Bermuda

                      Art in Etch
                      48 Dunstable Road
                      Westford, MA 01886

                      Ascentium Capital LLC
                      23970 Hwy 59 N
                      Kingwood, TX 77339

                      Bill Bailey
                      30 North Shore Road
                      Smiths, FL03        Bermuda

                      Boston Gourmet Chefs, Inc.
                      P.O. Box 883
                      Framingham, MA 01701

                      Brookline Ice Company, Inc.
                      225 Southampton Street
                      Boston, MA 02118

                      Caitlin M. Jewell
                      82 Victoria Street
                      Somerville, MA 02144

                      Callahan AC and Heating Services
                      91 Belmont Street
                      North Andover, MA 01845

                      Cambridge Trust Company
                      1336 Massachusetts Avenue
                      Cambridge, MA 02138

                      Cambridge Trust Company
                      P.O. Box 380186
                      Cambridge, MA 02238

                      Champion Utility Billing Services, LLC
                      5671 SE Crooked Oak Avenue
                      Hobe Sound, FL 33455
Case 19-13300   Doc 1   Filed 09/27/19 Entered 09/27/19 14:39:34   Desc Main
                         Document     Page 10 of 16


                  City of Somerville
                  Office of Strategic Planning
                   and Community Development
                  93 Highland Avenue
                  Somerville, MA 02143

                  Corporation Service Company
                   As Representative for Ascentium
                  P.O. Box 2576
                  Springfield, IL 62708

                  Crestmark Vendor Finance
                  5480 Corporate Drive, Ste. 350
                  Troy, MI 48098

                  CT Corporation System
                   As Representative of Ascentium Capital
                  330 N. Brand Boulevard, Suite 700
                  Attn: SPRS
                  Glendale, CA 91203

                  Department of Unemployment Assistance
                  Charles F. Hurley Building
                  19 Staniford Street
                  Boston, MA 02114

                  Devin McNeil
                  48 Dunstable Road
                  Westford, MA 01886

                  DWS Printing
                  89 N. Industry Court
                  Deer Park, NY 11729

                  Edelstein and Company
                  160 Federal Street, 9th Floor
                  Boston, MA 02110

                  Eric Haller
                  Gwen Haller
                  19 North Shore Road
                  Hamilton FL04 Bermuda

                  Eversource
                  P.O. Box 56007
                  Boston, MA 02205

                  Falvey Linen Supply
                  23 Walpole Park S. Dr., Unit 6
                  Walpole, MA 02081

                  Federal Realty Investment Trust
                  1626 East Jefferson Street
                  Rockville, MD 20852
Case 19-13300   Doc 1   Filed 09/27/19 Entered 09/27/19 14:39:34   Desc Main
                         Document     Page 11 of 16


                  Financial Agent Services
                  P.O. Box 2576
                  Springfield, IL 62708

                  Financial Pacific Leasing
                  P.O. Box 4568
                  Federal Way, WA 98063

                  Financial Pacific Leasing, Inc.
                  3455 S. 344th Way
                  Auburn, WA 98001

                  Gennari Aronson, LLP
                  250 First Avenue, Suite 200
                  Needham Heights, MA 02494

                  Horace-Ward, LLC
                  15 Ward Street
                  Somerville, MA 02143

                  IFinancial Group
                  324 Avenida De La Estrella
                  San Clemente, CA 92672

                  Iggy's
                  130 Fawcett Street
                  Cambridge, MA 02138

                  James Clark
                  c/o JLS Mailing Services
                  672 Crescent Street
                  Brockton, MA 02302

                  James S. Altschuler
                  Mona K. Altschuler
                  27 Hathaway Road
                  Lexington, MA 02420

                  Jeffrey Leiter
                  82 Victoria Street
                  Somerville, MA 02144

                  Jill McGaffigan
                  36 Glen Road
                  Winchester, MA 01890

                  Karl Dias
                  94 Wason Street
                  Medford, MA 02155

                  Kathleen A. Kennedy 2000 Trust
                  c/o Marty Whalen and Kathleen Kennedy
                  472 East County Road 1000 North
                  La Porte, IN 46350
Case 19-13300   Doc 1   Filed 09/27/19 Entered 09/27/19 14:39:34   Desc Main
                         Document     Page 12 of 16


                  Katsiroubas Bros.
                  P.O. Box 220
                  Readville, MA 02137

                  Langer and McLaughlin, LLP
                  535 Boylston Street, 3rd Floor
                  Boston, MA 02116

                  Laurence J. Slotnick
                  94 Grafton Street
                  Arlington, MA 02474

                  Lifting Mind Inc.
                  36 Glen Road
                  Winchester, MA 01890

                  Linda Leiter
                  33 Churchill Avenue
                  Arlington, MA 02476

                  Lisa LeBlanc
                  9 Loquat Lane
                  Smiths, FL08            Bermuda

                  M2 Lease Funds, LLC
                  175 N. Patrick Boulevard, Ste. 140
                  Brookfield, WI 53045

                  Marlin Business Bank
                  2795 E. Cottonwood Parkway
                  Salt Lake City, UT 84121

                  Marlin Business Bank
                  300 Fellowship Road
                  Mount Laurel, NJ 08054

                  Massachusetts Department of Revenue
                  Bankruptcy Unit
                  P.O. Box 9564
                  Boston, MA 02114

                  Massachusetts Growth Capital Corporation
                  Schrafft's City Center
                  529 Main Street, Suite 201
                  Charlestown, MA 02129

                  McDermott, Quilty and Miller LLP
                  28 State Street, Ste. 802
                  Boston, MA 02109

                  Melissa Morton
                  140 Broadway
                  New York, NY 10005
Case 19-13300   Doc 1   Filed 09/27/19 Entered 09/27/19 14:39:34   Desc Main
                         Document     Page 13 of 16


                  Micahel Fox
                  Cloverdale #16
                  60 South Road
                  Devnonshire, FL05          Bermuda

                  Michael McNeil
                  Mary Jo McNeil
                  48 Dunstable Road
                  Westford, MA 01886

                  Michael Warren Benson
                  Burnbridge
                  11 Gibbs Hill Road
                  Southampton, SN02     Bermuda

                  National Grid
                  Attn: Bankruptcy Department
                  300 Erie Boulevard West
                  Syracuse, NY 13202

                  National Grid
                  P.O. Box 11735
                  Newark, NJ 07101

                  Normandy Real Estate Partners
                  89 A Street
                  Needham Heights, MA 02494

                  Northeast Cutlery
                  244 Ash Street
                  Reading, MA 01867

                  OnDeck Capital
                  Attn: Director of Operations
                  901 N. Stuart Street, Ste. 700
                  Arlington, VA 22203

                  Pauline Betty
                  39 Taylor Drive, Unit 3010
                  Reading, MA 01867

                  Paypal Working Capital
                  Attn: Executive Escalation
                  P.O. BOx 5018
                  Lutherville Timonium, MD 21094

                  Performance Food Service
                  P.O. Box 3024
                  Springfield, MA 01104

                  Peter Schmidt
                  Hollie Schmidt
                  2 Ewell Avenue
                  Lexington, MA 02421
Case 19-13300   Doc 1   Filed 09/27/19 Entered 09/27/19 14:39:34   Desc Main
                         Document     Page 14 of 16


                  Richard Foster
                  Lelani Foster
                  29 Hathaway Road
                  Lexington, MA 02420

                  Rick McNeil
                  Carol McNeil
                  48 Dunstable Road
                  Westford, MA 01886

                  River Drive
                  600 Narragansett Tri
                  Buxton, ME 04093

                  Russel O'Brian
                  c/o JLS Mailing Services
                  672 Crescent Street
                  Brockton, MA 02302

                  Save That Stuff, Inc.
                  200 Terminal Street
                  Charlestown, MA 02129

                  Scott Mullen
                  68 Henderson Street
                  Arlington, MA 02474

                  Spinning Wheels Express
                  c/o Adcco, Inc.
                  152 Lynnway, Ste. 2-D
                  Lynn, MA 01902

                  SRI Assembly Row B6, LLC
                  c/o Federal Realty Investment Trust
                  Attn: Legal Department
                  1626 Jefferson Street
                  Rockville, MD 20852

                  Street Retail, Inc.
                  Lockbox #9320
                  P.O. Box 8500
                  Philadelphia, PA 19178

                  The Marguerite H. McNeil
                   Irrevocable Trust
                  48 Dunstable Road
                  Westford, MA 01886

                  The O'Keefe Group, Inc.
                  17 Bank Street
                  P.O. Box 1240
                  Attleboro, MA 02703
Case 19-13300   Doc 1   Filed 09/27/19 Entered 09/27/19 14:39:34   Desc Main
                         Document     Page 15 of 16


                  Tonneson and Company
                  401 Edgewater Place, Suite 300
                  Wakefield, MA 01880

                  United Service Company
                  422A Boston Street
                  Topsfield, MA 01983

                  William Tauro
                  Marisa L. Tauro
                  60 Ferncroft Road
                  Tewksbury, MA 01876
                 Case 19-13300                    Doc 1          Filed 09/27/19 Entered 09/27/19 14:39:34              Desc Main
                                                                  Document     Page 16 of 16



                                                               United States Bankruptcy Court
                                                                     District of Massachusetts
 In re      Somerville Brewing Company                                                                 Case No.
                                                                                 Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Somerville Brewing Company in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 September 27, 2019                                                  /s/ Nina M. Parker
 Date                                                                Nina M. Parker 389990
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Somerville Brewing Company
                                                                     Parker & Lipton
                                                                     10 Converse Place, Suite 201
                                                                     Winchester, MA 01890
                                                                     (781)729-0005 Fax:(781)729-0187
                                                                     nparker@parker.lipton.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
